

116 S2269 IS: Strategic Withdrawal of Agencies for Meaningful Placement Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2269IN THE SENATE OF THE UNITED STATESJuly 25, 2019Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a competitive bidding process for the relocation of the headquarters of Executive
			 agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strategic Withdrawal of Agencies for Meaningful Placement Act of 2019 or the SWAMP Act. 2.Relocation of headquarters of Executive agencies (a)DefinitionsIn this section:
 (1)Executive agencyThe term Executive agency— (A)has the meaning given the term in section 105 of title 5, United States Code; and
 (B)does not include— (i)the Executive Office of the President;
 (ii)the Department of Defense, including— (I)the Defense Intelligence Agency;
 (II)the National Security Agency; and
 (III)the National Geospatial-Intelligence Agency; (iii)the Department of Energy;
 (iv)the Department of Homeland Security; (v)the Department of State;
 (vi)the Office of the Director of National Intelligence; or (vii)the Central Intelligence Agency.
 (2)HeadquartersThe term headquarters— (A)means the place or building serving as the managerial and administrative center of an Executive agency; and
 (B)does not include an office that the head of an Executive agency may maintain separately from a place or building in the Washington metropolitan area.
 (3)StateThe term State means each of the 50 States. (4)Washington metropolitan areaThe term Washington metropolitan area means the geographic area located within the boundaries of—
 (A)the District of Columbia; (B)Montgomery and Prince George’s Counties in the State of Maryland; and
 (C)Arlington, Fairfax, Loudoun, and Prince William Counties and the City of Alexandria in the Commonwealth of Virginia.
 (b)Repeal of headquarters location requirementSection 72 of title 4, United States Code, is repealed. (c)Prohibition on location of headquarters in Washington metropolitan areaWith respect to a headquarters of an Executive agency that is located in the Washington metropolitan area as of the date of enactment of this Act, no new construction or major renovation may be undertaken, or lease agreement entered into or renewed, for the headquarters after the date of enactment of this Act, except as otherwise expressly provided by law.
			(d)Competitive bidding process for relocation of headquarters
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall establish a process, in accordance with the requirements under paragraph (2), through which—
 (A)the head of an Executive agency may submit a request for the Administrator of General Services to issue a solicitation for the relocation of the headquarters of the Executive agency; or
 (B)if determined necessary, the Administrator of General Services may issue a solicitation for the relocation of the headquarters of an Executive agency.
 (2)RequirementsWith respect to any solicitation issued for the relocation of the headquarters of an Executive agency under paragraph (1), the Administrator of General Services shall—
 (A)allow any State and any political subdivision of a State to submit a proposal for the relocation of the headquarters of the Executive agency;
 (B)provide the public with notice and an opportunity to comment on any proposal submitted under subparagraph (A); and
 (C)in consultation with the head of the Executive agency, select a State, or a political subdivision of a State, for the relocation of the headquarters using a competitive bidding procedure that considers—
 (i)the extent to which the relocation of the headquarters would impact the economy and workforce development of a State or political subdivision of a State;
 (ii)whether a State, or a political subdivision of a State, has expertise in carrying out activities substantially similar to the mission and goals of the Executive agency; and
 (iii)the extent to which the relocation of the headquarters to a State, or a political subdivision of a State, would implicate national security interests.
 (e)Rule of constructionNothing in this Act shall be construed to prohibit a political subdivision of the State of Maryland or the Commonwealth of Virginia that is located outside the Washington metropolitan area from submitting a proposal under subsection (d)(2)(A).
 (f)Offset AllowedThe Administrator of General Services may use the proceeds from the sale of any Federal building or land to offset the cost of relocating the headquarters of an Executive agency.
 (g)No additional funds authorizedNo additional funds are authorized to carry out this Act. This Act shall be carried out using amounts otherwise authorized.
			